               Case 1:20-cv-10073-RA Document 6 Filed 03/16/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 KAREEM NISBETT, individually and on                               DATE FILED: 3-16-21
 behalf of all other persons similarly situated,

                             Plaintiff,
                                                                     20-CV-10073 (RA)
                        v.                                                ORDER
 CREDIBLE LABS INC.,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         A summons was issued in this case on December 2, 2020. Dkt. 4. According to the Federal

Rules of Civil Procedure, Plaintiff was thus obligated to serve process on Defendant no later than March

2, 2021. See Fed. R. Civ. P. 4(m). Rule 4 of the Federal Rules provides that “If a defendant is not served

within 90 days after the complaint is filed, the court—on motion or on its own after notice to the

plaintiff—must dismiss the action without prejudice against that defendant or order that service be made

within a specified time. But if the plaintiff shows good cause for the failure, the court must extend the

time for service for an appropriate period.” Id. Accordingly, no later than March 23, 2021, Plaintiff

must either put proof of service on the docket or file a letter with the Court explaining why it should

extend his time to serve process. Failure to comply with this order will result in dismissal of this

action without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:     March 16, 2021
           New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
